UNITED STATES DISTRICT COURT
THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: DAVOL, INC./C.R. BARD, Case No. 2:18-md-2846
INC., POLYPROPYLENE HERNIA

MESH PRODUCTS LIABILITY
LITIGATION Chief Judge Edmund A. Sargus, Jr.
Magistl'ate Judge Kimberly A. J olson

This document relates to:
ALL CASES.

pISCOVERY ORDER NO. 3

Regarding Defendants’ Motioo to Compel Plaintiffs’ Interrogatories

This matter is before the Court on Defendants’ Motion to Compel Plaintiffs’ lnterrogatories
(ECF No. 118); Plaintiffs’ Response in Opposition (ECF No. 129); and Defendants’ Reply (ECF
No. 134). For the reasons stated on the record at the April 17, 2019 Case Management Conference,

Defendants’ Motion is DENIED Without prejudice (ECF No. 118).

 

IT ls so oRDERED.
q-M~,L._Q\'\ /'\ ,
DATE EDM A. SARGUS,JR.

CHI NITED STATES DISTRICT JUDGE

§§ /‘\’ f 07@|‘1 % @/\\M

DATE KIMBERLY A‘./ JoLsoN
UNITED STATES MAGISTRATE JUDGE

